Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a judgment in a habeas corpus proceeding. The appellant was held in custody on eight indictments charging him with receiving stolen property. Six of the indictments charge felonies and two misdemeanors. He was arraigned on each of the indictments, and pleaded not guilty, and an order was entered fixing in each case the amount of his hail; that in each felony being two thousand, five hundred dollars, and in each of. the two misde*481meanors being five hundred dollars making a total of sixteen thousand dollars.
The value of the property alleged to have been received by him is alleged in the six felony indictments to be one hundred dollars, two hundred and' sixteen dollars, fifty dollars, thirty dollars, seventy-two dollars, and fifty dollars, respectively. Being unable to make these bonds, this proceeding was instituted to obtain a reduction thereof, but which the court below after hearing the evidence declined to do. It appears from the evidence that the claims of the appellant that he is unable to make these bonds because of the amounts thereof is true, and, in addition, it also appears that his physical condition is such ' that his health may be endangered by confinement.
In order that the appellant may not be denied bail, each of these bonds should be reduced to an amount which, in the aggregate, he will be able to give, and which at the same time will be calculated to insure his presence at the trial. Viewing the evidence in this light, we are of the opinion that a bond of seven hundred dollars in each of the felony cases, and a bond of one hundred dollars in each of the misdemeanor cases, will be sufficient, and an order to that effect will be here entered.
The judgment of the court below will therefore be reversed, and judgment will be entered here as above outlined.

Reversed.